976 F.2d 733
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CONTINENTAL INSURANCE CO., Plaintiff/Appellee,v.DNE CORPORATION, Defendant/Appellant.
No. 91-5899.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1992.

Before SURHREINRICH and SILER, Circuit Judges, and BATTISTI, District Judge.*
PER CURIAM.


1
As this matter arose under the diversity jurisdiction of the district court, 28 U.S.C. § 1332, and involved the interpretation of Tennessee law, the issues were certified to the Tennessee Supreme Court under its Rule 23.   Therefore, pursuant to the decision of that court in Continental Insurance Co. v. DNE Corporation, --- S.W.2d ----, 1992 WL 190720 (Tenn.  July 20, 1992), the judgment from Judge John T. Nixon of the Middle District of Tennessee, is AFFIRMED.



*
 The Honorable Frank J. Battisti, Judge, United States District Court for the Northern District of Ohio, sitting by designation